SPECTRASCIENCE, INC.
2011 EQUITY INCENTIVE PLAN


SECTION 1.
DEFINITIONS


As used herein, the following terms shall have the meanings indicated below:


(a)           “Administrator” shall mean the Board of Directors of the Company,
or one or more Committees appointed by the Board, as the case may be.
 
(b)           “Affiliate(s)” shall mean a Parent or Subsidiary of the Company.


(c)           “Award” shall mean any grant of an Option, Restricted Stock Award,
Restricted Stock Unit Award, Stock Appreciation Right or Performance Award.
 
(d)           “Change of Control” shall mean the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events.  For purposes of this definition, a person, entity or group
shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have
acquired “Ownership” of securities if such person, entity or group directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.
 
(i)            Any person, entity or group becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar
transaction.  Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur (A) on account of the acquisition of securities of the Company
by an investor, any affiliate thereof or any other person, entity or group from
the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of Ownership held by any
person, entity or group (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           There is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
 
(iii)          There is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the total gross value of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of total gross
value of the consolidated assets of the Company and its subsidiaries to an
entity, more than fifty percent (50%) of the combined voting power of the voting
securities of which are Owned by shareholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 1(d)(iii), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets); or
 
(iv)         Individuals who, at the beginning of any consecutive twelve-month
period, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board at any time during
that consecutive twelve-month period; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board).
 
For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.  To the extent required, the determination
of whether a Change of Control has occurred shall be made in accordance with
Internal Revenue Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.
 
(e)           “Committee” shall mean a Committee of two or more directors who
shall be appointed by and serve at the pleasure of the Board.  To the extent
necessary for compliance with Rule 16b-3, or any successor provision, each of
the members of the Committee shall be a “non-employee director.”  Solely for
purposes of this Section 1(e), “non-employee director” shall have the same
meaning as set forth in Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Securities Exchange Act
of 1934, as amended.
 
(f)            The “Company” shall mean SpectraScience, Inc., a Minnesota
corporation.
 
(g)           “Fair Market Value” as of any date shall mean (i) if such stock is
listed on the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital
Market or an established stock exchange, the price of such stock at the close of
the regular trading session of such market or exchange on such date, as reported
by The Wall Street Journal or a comparable reporting service, or, if no sale of
such stock shall have occurred on such date, on the next preceding date on which
there was a sale of stock; (ii) if such stock is not so listed on the Nasdaq
Global Select Market, Nasdaq Global Market, Nasdaq Capital Market, or an
established stock exchange, the average of the closing “bid” and “asked” prices
quoted by the OTC Bulletin Board, the National Quotation Bureau, or any
comparable reporting service on such date or, if there are no quoted “bid” and
“asked” prices on such date, on the next preceding date for which there are such
quotes; or (iii) if such stock is not publicly traded as of such date, the per
share value as determined by the Board, or the Committee, in its sole discretion
by applying principles of valuation with respect to the Company’s Common Stock.


 
2

--------------------------------------------------------------------------------

 
 
(h)          The “Internal Revenue Code” or “Code” is the Internal Revenue Code
of 1986, as amended from time to time.


(i)            “Option” means an incentive stock option or nonqualified stock
option granted pursuant to the Plan.


(j)            “Parent” shall mean any corporation which owns, directly or
indirectly in an unbroken chain, fifty percent (50%) or more of the total voting
power of the Company’s outstanding stock.


(k)           The “Participant” means (i) a key employee or officer of the
Company or any Affiliate to whom an incentive stock option has been granted
pursuant to Section 9; (ii) a consultant or advisor to, or director, key
employee or officer, of the Company or any Affiliate to whom a nonqualified
stock option has been granted pursuant to Section 10; (iii) a consultant or
advisor to, or director, key employee or officer, of the Company or any
Affiliate to whom a Restricted Stock Award or Restricted Stock Unit Award has
been granted pursuant to Section 11; (iv) a consultant or advisor to, or
director, key employee or officer, of the Company or any Affiliate to whom a
Performance Award has been granted pursuant to Section 12; or (v) a consultant
or advisor to, or director, key employee or officer, of the Company or any
Affiliate to whom a Stock Appreciation Right has been granted pursuant to
Section 13.


(l)            “Performance Award” shall mean any Performance Shares or
Performance Units granted pursuant to Section 12 hereof.


(m)          “Performance Objective(s)” shall mean one or more performance
objectives established by the Administrator, in its sole discretion, for Awards
granted under this Plan.


(n)           “Performance Period” shall mean the period, established at the
time any Performance Award is granted or at any time thereafter, during which
any Performance Objectives specified by the Administrator with respect to such
Performance Award are to be measured.


(o)           “Performance Share” shall mean any grant pursuant to Section 12
hereof of an Award, which value, if any, shall be paid to a Participant by
delivery of shares of Common Stock of the Company upon achievement of such
Performance Objectives during the Performance Period as the Administrator shall
establish at the time of such grant or thereafter.


 
3

--------------------------------------------------------------------------------

 
 
(p)           “Performance Unit” shall mean any grant pursuant to Section 12
hereof of an Award, which value, if any, shall be paid to a Participant by
delivery of cash upon achievement of such Performance Objectives during the
Performance Period as the Administrator shall establish at the time of such
grant or thereafter.


(q)           The “Plan” means the SpectraScience, Inc. 2011 Equity Incentive
Plan, as amended hereafter from time to time, including the form of Agreements
as they may be modified by the Administrator from time to time.


(r)           “Restricted Stock Award” or “Restricted Stock Unit Award” shall
mean any grant of restricted shares of Stock of the Company or the grant of any
restricted stock units pursuant to Section 11 hereof.


(s)           “Stock,” “Option Stock” or “Common Stock” shall mean Common Stock
of the Company (subject to adjustment as described in Section 14).


(t)           “Stock Appreciation Right” shall mean a grant pursuant to Section
13 hereof.


(u)           A “Subsidiary” shall mean any corporation of which fifty percent
(50%) or more of the total voting power of the Company’s outstanding Stock is
owned, directly or indirectly in an unbroken chain, by the Company.


SECTION 2.
PURPOSE


The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Affiliates will
depend to a large degree.


It is the intention of the Company to carry out the Plan through the granting of
Options which will qualify as “incentive stock options” under the provisions of
Section 422 of the Internal Revenue Code, or any successor provision, pursuant
to Section 9 of this Plan; through the granting of “nonqualified stock options”
pursuant to Section 10 of this Plan; through the granting of Restricted Stock
Awards and Restricted Stock Unit Awards pursuant to Section 11 of this Plan;
through the granting of Performance Awards pursuant to Section 12 of this Plan;
and through the granting of Stock Appreciation Rights pursuant to Section 13 of
this Plan.  Grants of incentive stock options pursuant to Section 9 of this Plan
shall be and are expressly subject to the condition of approval by the
shareholders of the Company within twelve (12) months before or after the
adoption of the Plan by the Board of Directors.  Incentive stock options may be
granted prior to the date this Plan is approved by the shareholders of the
Company; provided, however, that any incentive stock options granted after
adoption of the Plan by the Board of Directors shall be treated as nonqualified
stock options if shareholder approval is not obtained within such twelve-month
period.  Grants of Awards other than incentive stock options are not conditioned
on approval by the shareholders of the Company and may be made in the absence of
such approval.


 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.
EFFECTIVE DATE OF PLAN


The Plan shall be effective as of the date of adoption by the Board of
Directors; provided, however, that grants of incentive stock options are subject
to approval by the shareholders of the Company as required in Section 2.


SECTION 4.
ADMINISTRATION


The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”) or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”).  Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, Awards shall be granted;
the number of shares subject to each Award; the option price; and the
performance criteria, if any, and any other terms and conditions of each
Award.  The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
agreements evidencing each Award (which may vary from Participant to
Participant), and to make all other determinations necessary or advisable for
the administration of the Plan.  The Administrator’s interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.


No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan.  In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.


SECTION 5.
PARTICIPANTS


The Administrator shall from time to time, at its discretion and without
approval of the shareholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Affiliate to whom Awards
shall be granted under this Plan; provided, however, that consultants or
advisors shall not be eligible to receive Awards hereunder unless such
consultant or advisor is a natural person, renders bona fide services to the
Company or any Affiliate and such services are not in connection with the offer
or sale of securities in a capital raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.  The
Administrator shall, from time to time, at its discretion and without approval
of the shareholders, designate those employees of the Company or any Affiliate
to whom Awards, including incentive stock options, shall be granted under this
Plan.  The Administrator may grant additional Awards, including incentive stock
options, under this Plan to some or all Participants then holding Awards, or may
grant Awards solely or partially to new Participants. In designating
Participants, the Administrator shall also determine the number of shares to be
optioned or awarded to each such Participant and the performance criteria
applicable to each Performance Award. The Administrator may from time to time
designate individuals as being ineligible to participate in the Plan.


 
5

--------------------------------------------------------------------------------

 
 
SECTION 6.
STOCK


The Stock to be optioned under this Plan shall consist of authorized but
unissued shares of Common Stock. The maximum aggregate number of shares of Stock
reserved and available for Awards under the Plan shall be 5,000,000 shares of
Stock. The following shares of Stock shall continue to be reserved and available
for Awards granted pursuant to the Plan: (i) any outstanding Award that expires
for any reason, (ii) any portion of an outstanding Option or Stock Appreciation
Right that is terminated prior to exercise, (iii) any portion of an Award that
is terminated prior to the lapsing of the risks of forfeiture on such Award,
(iv) shares of Stock used to pay the exercise price under any Award, (v) shares
of Stock used to satisfy any tax withholding obligation attributable to any
Award, whether such shares are withheld by the Company or tendered by the
Participant, and (vi) shares of Stock covered by an Award to the extent the
Award is settled in cash.


SECTION 7.
DURATION OF PLAN


Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date as defined in Section
3.  Other Awards may be granted pursuant to the Plan from time to time after the
effective date of the Plan and until the Plan is discontinued or terminated by
the Administrator.


SECTION 8.
PAYMENT


Participants may pay for shares upon exercise of Options granted pursuant to
this Plan (i) in cash, or with a personal check or certified check, (ii) by the
transfer from the Participant to the Company of previously acquired shares of
Common Stock, (iii) through the withholding of shares of Stock from the number
of shares otherwise issuable upon the exercise of the Option (e.g., a net share
settlement), (iv) through broker-assisted cashless exercise, or (v) by a
combination thereof. Any stock tendered as part of such payment shall be valued
at such stock’s then Fair Market Value, or such other form of payment as may be
authorized by the Administrator.  In the event the Optionee elects to pay the
exercise price in whole or in part with previously acquired shares of Common
Stock or through a net share settlement, the Fair Market Value of the shares of
Stock delivered or withheld shall equal the total exercise price for the shares
being purchased in such manner.  The Administrator may, in its sole discretion,
limit the forms of payment available to the Participant and may exercise such
discretion any time prior to the termination of the Option granted to the
Participant or upon any exercise of the Option by the
Participant.  “Previously-owned shares” means shares of the Company’s Common
Stock which the Participant has owned for at least six (6) months prior to the
exercise of the Option, or for such other period of time, if any, as may be
required by generally accepted accounting principles.


 
6

--------------------------------------------------------------------------------

 
 
With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.


SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS


Each incentive stock option granted pursuant to this Section 9 shall be
evidenced by a written incentive stock option agreement (the “Option
Agreement”).  The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:


(a)           Number of Shares and Option Price.  The Option Agreement shall
state the total number of shares covered by the incentive stock option.  Except
as permitted by Code Section 424(a), or any successor provision, the option
price per share shall not be less than one hundred percent (100%) of the per
share Fair Market Value of the Common Stock on the date the Administrator grants
the Option; provided, however, that if a Participant owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of its Parent or any Subsidiary, the option price per
share of an incentive stock option granted to such Participant shall not be less
than one hundred ten percent (110%) of the per share Fair Market Value of the
Company’s Common Stock on the date of the grant of the Option.  The
Administrator shall have full authority and discretion in establishing the
option price and shall be fully protected in so doing.


(b)          Term and Exercisability of Incentive Stock Option.  The term during
which any incentive stock option granted under the Plan may be exercised shall
be established in each case by the Administrator.  Except as permitted by Code
Section 424(a), in no event shall any incentive stock option be exercisable
during a term of more than ten (10) years after the date on which it is granted;
provided, however, that if a Participant owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its Parent or any Subsidiary, the incentive stock option granted
to such Participant shall be exercisable during a term of not more than five (5)
years after the date on which it is granted.


The Option Agreement shall state when the incentive stock option becomes
exercisable and shall also state the maximum term during which the Option may be
exercised.  In the event an incentive stock option is exercisable immediately,
the manner of exercise of the Option in the event it is not exercised in full
immediately shall be specified in the Option Agreement.  The Administrator may
accelerate the exercisability of any incentive stock option granted hereunder
which is not immediately exercisable as of the date of grant.


 
7

--------------------------------------------------------------------------------

 
 
(c)           Nontransferability.  No incentive stock option shall be
transferable, in whole or in part, by the Participant other than by will or by
the laws of descent and distribution.  During the Participant’s lifetime, the
incentive stock option may be exercised only by the Participant.  If the
Participant shall attempt any transfer of any incentive stock option granted
under the Plan during the Participant’s lifetime, such transfer shall be void
and the incentive stock option, to the extent not fully exercised, shall
terminate.


(d)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by an incentive stock option until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 14 of the Plan).


(e)           Withholding.  The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s exercise of an
incentive stock option or a “disqualifying disposition” of shares acquired
through the exercise of an incentive stock option as defined in Code Section
421(b).  In the event the Participant is required under the Option Agreement to
pay the Company, or make arrangements satisfactory to the Company respecting
payment of, such withholding and employment-related taxes, the Administrator
may, in its discretion and pursuant to such rules as it may adopt, permit the
Participant to satisfy such obligation, in whole or in part, by delivering
shares of the Company’s Common Stock or by electing to have the Company withhold
shares of Common Stock otherwise issuable to the Participant as a result of the
exercise of the incentive stock option.  Such shares shall have a Fair Market
Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from
such exercise or disqualifying disposition.  In no event may the Participant
deliver shares, nor may the Company or any Affiliate withhold shares, having a
Fair Market Value in excess of such statutory minimum required tax
withholding.  The Participant’s election to have shares withheld for this
purpose shall be made on or before the later of (i) the date the incentive stock
option is exercised or the date of the disqualifying disposition, as the case
may be, or (ii) the date that the amount of tax to be withheld is determined
under applicable tax law.  Such election shall be approved by the Administrator
and otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.


(f)           Vesting Limitation.  Notwithstanding any other provision of the
Plan, the aggregate Fair Market Value (determined as of the date an Option is
granted) of the Stock with respect to which Options are exercisable for the
first time by a Participant during any calendar year (under the Plan and any
other “incentive stock option” plans of the Company or any Affiliate of the
Company) shall not exceed $100,000 (or such other amount as may be prescribed by
the Code from time to time); provided, however, that if the exercisability or
vesting of an Option is accelerated as permitted under the provisions of this
Plan and such acceleration would result in a violation of the limit imposed by
this Section 9(f), such acceleration shall be of full force and effect but the
number of shares of Stock that exceed such limit shall be treated as having been
granted pursuant to a nonqualified stock option; and provided, further, that the
limits imposed by this Section 9(f) shall be applied to all outstanding Options
(under the Plan and any other “incentive stock option” plans of the Company or
any Affiliate of the Company) in chronological order according to the dates of
grant.


 
8

--------------------------------------------------------------------------------

 
 
(g)           Other Provisions.  The Option Agreement authorized under this
Section 9 shall contain such other provisions as the Administrator shall deem
advisable.  Any such Option Agreement shall contain such limitations and
restrictions upon the exercise of the Option as shall be necessary to ensure
that such Option will be considered an “incentive stock option” as defined in
Section 422 of the Internal Revenue Code or to conform to any change therein.


SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS


Each nonqualified stock option granted pursuant to this Section 10 shall be
evidenced by a written nonqualified stock option agreement (the “Option
Agreement”).  The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:


(a)           Number of Shares and Option Price.  The Option Agreement shall
state the total number of shares covered by the nonqualified stock
option.  Unless otherwise determined by the Administrator, the option price per
share shall be one hundred percent (100%) of the per share Fair Market Value of
the Common Stock on the date the Administrator grants the Option.


(b)           Term and Exercisability of Nonqualified Stock Option.  The term
during which any nonqualified stock option granted under the Plan may be
exercised shall be established in each case by the Administrator.  The Option
Agreement shall state when the nonqualified stock option becomes exercisable and
shall also state the maximum term during which the Option may be exercised.  In
the event a nonqualified stock option is exercisable immediately, the manner of
exercise of the Option in the event it is not exercised in full immediately
shall be specified in the Option Agreement.   The Administrator may accelerate
the exercisability of any nonqualified stock option granted hereunder which is
not immediately exercisable as of the date of grant.


(c)           Transferability.  A nonqualified stock option shall be
transferable, in whole or in part, by the Participant by will or by the laws of
descent and distribution.  In addition, the Administrator may, in its sole
discretion, permit the Participant to transfer any or all nonqualified stock
options to any member of the Participant’s “immediate family” as such term is
defined in Rule 16a-1(e) promulgated under the Securities Exchange Act of 1934,
or any successor provision, or to one or more trusts whose beneficiaries are
members of such Participant’s “immediate family” or partnerships in which such
family members are the only partners; provided, however, that the Participant
cannot receive any consideration for the transfer and such transferred
nonqualified stock option shall continue to be subject to the same terms and
conditions as were applicable to such nonqualified stock option immediately
prior to its transfer.


 
9

--------------------------------------------------------------------------------

 
 
(d)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a nonqualified stock option until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 14 of the Plan).


(e)           Withholding.  The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s exercise of a
nonqualified stock option.  In the event the Participant is required under the
Option Agreement to pay the Company, or make arrangements satisfactory to the
Company respecting payment of, such withholding and employment-related taxes,
the Administrator may, in its discretion and pursuant to such rules as it may
adopt, permit the Participant to satisfy such obligation, in whole or in part,
by delivering shares of the Company’s Common Stock or by electing to have the
Company withhold shares of Common Stock otherwise issuable to the Participant as
a result of the exercise of the nonqualified stock option.  Such shares shall
have a Fair Market Value equal to the minimum required tax withholding, based on
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise.  In no event may the Participant deliver shares,
nor may the Company or any Affiliate withhold shares, having a Fair Market Value
in excess of such statutory minimum required tax withholding.  The Participant’s
election to deliver shares or to have shares withheld for this purpose shall be
made on or before the later of (i) the date the nonqualified stock option is
exercised, or (ii) the date that the amount of tax to be withheld is determined
under applicable tax law.  Such election shall be approved by the Administrator
and otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.


(f)           Other Provisions.  The Option Agreement authorized under this
Section 10 shall contain such other provisions as the Administrator shall deem
advisable.


SECTION 11.
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS


Each Restricted Stock Award or Restricted Stock Unit Award granted pursuant to
the Plan shall be evidenced by a written restricted stock or restricted stock
unit agreement (the “Restricted Stock Agreement” or “Restricted Stock Unit
Agreement,” as the case may be).  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall be in such form as may be approved from time to time
by the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Restricted Stock Agreement or Restricted
Stock Unit Agreement shall comply with and be subject to the following terms and
conditions:


 
10

--------------------------------------------------------------------------------

 
 
(a)           Number of Shares.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall state the total number of shares of Stock covered by
the Restricted Stock Award or Restricted Stock Unit Award.


(b)           Risks of Forfeiture.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall set forth the risks of forfeiture, if any, including
risks of forfeiture based on Performance Objectives, which shall apply to the
shares of Stock covered by the Restricted Stock Award or Restricted Stock Unit
Award, and shall specify the manner in which such risks of forfeiture shall
lapse.  The Administrator may, in its sole discretion, modify the manner in
which such risks of forfeiture shall lapse but only with respect to those shares
of Stock which are restricted as of the effective date of the modification.


 
(c)
Issuance of Shares; Rights as Shareholder.



(i)           With respect to a Restricted Stock Award, the Company shall cause
to be issued a stock certificate representing such shares of Stock in the
Participant’s name, and shall deliver such certificate to the Participant;
provided, however, that the Company shall place a legend on such certificate
describing the risks of forfeiture and other transfer restrictions set forth in
the Participant’s Restricted Stock Agreement and providing for the cancellation
and return of such certificate if the shares of Stock subject to the Restricted
Stock Award are forfeited.  Until the risks of forfeiture have lapsed or the
shares subject to such Restricted Stock Award have been forfeited, the
Participant shall be entitled to vote the shares of Stock represented by such
stock certificates and shall receive all dividends attributable to such shares,
but the Participant shall not have any other rights as a shareholder with
respect to such shares.


(ii)          With respect to a Restricted Stock Unit Award, as the risks of
forfeiture on the restricted stock units lapse, the Participant shall be
entitled to payment of the Restricted Stock Units.  The Administrator may, in
its sole discretion, pay Restricted Stock Units in cash, shares of Stock or any
combination thereof.  If payment is made in shares of Stock, the Administrator
shall cause to be issued one or more stock certificates in the Participant’s
name and shall deliver such certificates to the Participant in satisfaction of
such restricted stock units.  Until the risks of forfeiture on the restricted
stock units have lapsed, the Participant shall not be entitled to vote any
shares of stock which may be acquired through the restricted stock units, shall
not receive any dividends attributable to such shares, and shall not have any
other rights as a shareholder with respect to such shares.


(d)           Withholding Taxes.  The Company or its Affiliate shall be entitled
to withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Award or Restricted Stock Unit Award.  In the event the Participant is required
under the Restricted Stock Agreement or Restricted Stock Unit Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, require the Participant
to satisfy such obligations, in whole or in part, by delivering shares of Common
Stock, including shares of Stock received pursuant to the Restricted Stock Award
or Restricted Stock Unit Award on which the risks of forfeiture have
lapsed.  Such shares shall have a Fair Market Value equal to the minimum
required tax withholding, based on the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
the supplemental income resulting from the lapsing of the risks of forfeiture on
such restricted stock or restricted stock unit.  In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding.  The Participant’s election to deliver shares of
Common Stock for this purpose shall be made on or before the date that the
amount of tax to be withheld is determined under applicable tax law.  Such
election shall be approved by the Administrator and otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3, or
any successor provision, as then in effect, of the General Rules and Regulations
under the Securities Exchange Act of 1934, if applicable.


 
11

--------------------------------------------------------------------------------

 
 
(f)           Nontransferability.  No Restricted Stock Award or Restricted Stock
Unit Award shall be transferable, in whole or in part, by the Participant, other
than by will or by the laws of descent and distribution, prior to the date the
risks of forfeiture described in the Restricted Stock Agreement or Restricted
Stock Unit Agreement have lapsed.  If the Participant shall attempt any transfer
of any Restricted Stock Award or Restricted Stock Unit Award granted under the
Plan prior to such date, such transfer shall be void and the Restricted Stock
Award or Restricted Stock Unit Award shall terminate.


(g)           Other Provisions.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement authorized under this Section 11 shall contain such other
provisions as the Administrator shall deem advisable.


SECTION 12.
PERFORMANCE AWARDS


Each Performance Award granted pursuant to this Section 12 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”).  The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:


(a)           Awards.  Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units shall consist of monetary awards which may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance
Period.  Performance Shares shall consist of shares of Stock or other Awards
denominated in shares of Stock that may be earned or become vested in whole or
in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.


 
12

--------------------------------------------------------------------------------

 
 
(b)          Performance Objectives, Performance Period and Payment.  The
Performance Award Agreement shall set forth:


(i)           the number of Performance Units or Performance Shares subject to
the Performance Award, and the dollar value of each Performance Unit;


(ii)          one or more Performance Objectives established by the
Administrator;


(iii)         the Performance Period over which Performance Units or Performance
Shares may be earned or may become vested;


(iv)         the extent to which partial achievement of the Performance
Objectives may result in a payment or vesting of the Performance Award, as
determined by the Administrator; and


(v)          the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares may be deferred.


(c)           Withholding Taxes.  The Company or its Affiliates shall be
entitled to withhold and deduct from any future payments to the Participant all
legally required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Performance
Award.  In the event the Participant is required under the Performance Award
Agreement to pay the Company or its Affiliates, or make arrangements
satisfactory to the Company or its Affiliates respecting payment of, such
withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, permit the Participant to
satisfy such obligations, in whole or in part, by delivering shares of Common
Stock, including shares of Stock received pursuant to the Performance
Award.  Such shares shall have a Fair Market Value equal to the minimum required
tax withholding, based on the minimum statutory withholding rates for federal
and state tax purposes, including payroll taxes.  In no event may the
Participant deliver shares having a Fair Market Value in excess of such
statutory minimum required tax withholding.  The Participant’s election to
deliver shares of Common Stock for this purpose shall be made on or before the
date that the amount of tax to be withheld is determined under applicable tax
law.  Such election shall be approved by the Administrator and otherwise comply
with such rules as the Administrator may adopt to assure compliance with Rule
16b-3, or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, if applicable.


(d)          Nontransferability.  No Performance Award shall be transferable, in
whole or in part, by the Participant, other than by will or by the laws of
descent and distribution.  If the Participant shall attempt any transfer of any
Performance Award granted under the Plan, such transfer shall be void and the
Performance Award shall terminate.


(e)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a Performance Award until the date of the issuance of a
stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 14 of the Plan).


 
13

--------------------------------------------------------------------------------

 
 
(f)           Other Provisions.  The Performance Award Agreement authorized
under this Section 12 shall contain such other provisions as the Administrator
shall deem advisable.


SECTION 13.
STOCK APPRECIATION RIGHTS


Each Stock Appreciation Right granted pursuant to this Section 13 shall be
evidenced by a written stock appreciation right agreement (the “Stock
Appreciation Right Agreement”).  The Stock Appreciation Right Agreement shall be
in such form as may be approved from time to time by the Administrator and may
vary from Participant to Participant; provided, however, that each Participant
and each Stock Appreciation Right Agreement shall comply with and be subject to
the following terms and conditions:


(a)           Awards.  A Stock Appreciation Right shall entitle the Participant
to receive, upon exercise, cash, shares of Stock, or any combination thereof,
having a value equal to the excess of (i) the Fair Market Value of a specified
number of shares of Stock on the date of such exercise, over (ii) a specified
exercise price.  Unless otherwise determined by the Administrator, the specified
exercise price shall not be less than 100% of the Fair Market Value of such
shares of Stock on the date of grant of the Stock Appreciation Right.  A Stock
Appreciation Right may be granted independent of or in tandem with a previously
or contemporaneously granted Option.


(b)          Term and Exercisability.  The term during which any Stock
Appreciation Right granted under the Plan may be exercised shall be established
in each case by the Administrator.  The Stock Appreciation Right Agreement shall
state when the Stock Appreciation Right becomes exercisable and shall also state
the maximum term during which such Stock Appreciation Right may be
exercised.  In the event a Stock Appreciation Right is exercisable immediately,
the manner of exercise of such Stock Appreciation Right in the event it is not
exercised in full immediately shall be specified in the Stock Appreciation Right
Agreement.  The Administrator may accelerate the exercisability of any Stock
Appreciation Right granted hereunder which is not immediately exercisable as of
the date of grant.  If a Stock Appreciation Right is granted in tandem with an
Option, the Stock Appreciation Right Agreement shall set forth the extent to
which the exercise of all or a portion of the Stock Appreciation Right shall
cancel a corresponding portion of the Option, and the extent to which the
exercise of all or a portion of the Option shall cancel a corresponding portion
of the Stock Appreciation Right.


 
14

--------------------------------------------------------------------------------

 
 
(c)           Withholding Taxes.  The Company or its Affiliate shall be entitled
to withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Stock Appreciation
Right.  In the event the Participant is required under the Stock Appreciation
Right to pay the Company or its Affiliate, or make arrangements satisfactory to
the Company or its Affiliate respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by delivering shares of the Company’s Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the exercise of the Stock
Appreciation Right.  Such shares shall have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from such exercise.  In no event
may the Participant deliver shares, nor may the Company or any Affiliate
withhold shares, having a Fair Market Value in excess of such statutory minimum
required tax withholding.  The Participant’s election to deliver shares or to
have shares withheld for this purpose shall be made on or before the later of
(i) the date the Stock Appreciation Right is exercised, or (ii) the date that
the amount of tax to be withheld is determined under applicable tax law.  Such
election shall be approved by the Administrator and otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3, or
any successor provision, as then in effect, of the General Rules and Regulations
under the Securities Exchange Act of 1934, if applicable.


(d)          Nontransferability.  No Stock Appreciation Right shall be
transferable, in whole or in part, by the Participant, other than by will or by
the laws of descent and distribution.  If the Participant shall attempt any
transfer of any Stock Appreciation Right granted under the Plan, such transfer
shall be void and the Stock Appreciation Right shall terminate.


(e)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a Stock Appreciation Right until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 14 of the Plan).


(f)           Other Provisions.  The Stock Appreciation Right Agreement
authorized under this Section 13 shall contain such other provisions as the
Administrator shall deem advisable, including but not limited to any
restrictions on the exercise of the Stock Appreciation Right which may be
necessary to comply with Rule 16b-3 of the Securities Exchange Act of 1934, as
amended.


SECTION 14.
RECAPITALIZATION, SALE, MERGER, EXCHANGE
OR LIQUIDATION


In the event of an increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse split, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the Board may, in its sole discretion, adjust the
number of shares of Stock reserved under Section 6 hereof, the number of shares
of Stock covered by each outstanding Award, and, if applicable, the price per
share thereof to reflect such change.  Additional shares which may become
covered by the Award pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.


Unless otherwise provided in the agreement evidencing an Award, in the event of
a Change of Control, the Board may provide for one or more of the following:


 
15

--------------------------------------------------------------------------------

 
 
(a)           the acceleration of the exercisability of any outstanding Options
or Stock Appreciation Rights, the vesting and payment of any Performance Awards,
or the lapsing of the risks of forfeiture on any Restricted Stock Awards or
Restricted Stock Unit Awards;


(b)           the complete termination of this Plan, the cancellation of
outstanding Options or Stock Appreciation Rights not exercised prior to a date
specified by the Board (which date shall give Participants a reasonable period
of time in which to exercise such Option or Stock Appreciation Right prior to
the effective date of such Change of Control), the cancellation of any
Performance Award and the cancellation of any Restricted Stock Awards or
Restricted Stock Unit Awards for which the risks of forfeiture have not lapsed;


(c)           that Participants holding outstanding Options and Stock
Appreciation Rights shall receive, with respect to each share of Stock subject
to such Option or Stock Appreciation Right, as of the effective date of any such
Change of Control, cash in an amount equal to the excess of the Fair Market
Value of such Stock on the date immediately preceding the effective date of such
Change of Control over the price per share of such Options or Stock Appreciation
Rights; provided that the Board may, in lieu of such cash payment, distribute to
such Participants shares of Common Stock of the Company or shares of stock of
any corporation succeeding the Company by reason of such Change of Control, such
shares having a value equal to the amount specified in this Section 14(c);


(d)           that Participants holding outstanding Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards shall receive, with
respect to each share of Stock subject to such Awards, as of the effective date
of any such Change of Control, cash in an amount equal to the Fair Market Value
of such Stock on the date immediately preceding the effective date of such
Change of Control; provided that the Board may, in lieu of such cash payment,
distribute to such Participants shares of Common Stock of the Company or shares
of stock of any corporation succeeding the Company by reason of such Change of
Control, such shares having a value equal to the amount specified in this
Section 14(d);


(e)           the continuance of the Plan with respect to the exercise of
Options or Stock Appreciation Rights which were outstanding as of the date of
adoption by the Board of such plan for such Change of Control and the right to
exercise such Options and Stock Appreciation Rights as to an equivalent number
of shares of stock of the corporation succeeding the Company by reason of such
Change of Control; and


(f)           the continuance of the Plan with respect to Restricted Stock
Awards or Restricted Stock Unit Awards for which the risks of forfeiture have
not lapsed as of the date of adoption by the Board of such plan for such Change
of Control and the right to receive an equivalent number of shares of stock of
the corporation succeeding the Company by reason of such Change of Control.


(g)           the continuance of the Plan with respect to Performance Awards
and, to the extent applicable, the right to receive an equivalent number of
shares of stock of the corporation succeeding the Company by reason for such
Change of Control.


 
16

--------------------------------------------------------------------------------

 
 
The Board may restrict the rights of or the applicability of this Section 14 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or
regulation.  The grant of an Award pursuant to the Plan shall not limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
exchange or consolidate or to dissolve, liquidate, sell or transfer all or any
part of its business or assets.


SECTION 15.
INVESTMENT PURPOSE


No shares of Stock shall be issued pursuant to the Plan unless and until there
has been compliance, in the opinion of Company’s counsel, with all applicable
legal requirements, including without limitation, those relating to securities
laws and stock exchange listing requirements.  As a condition to the issuance of
Stock to Participant, the Administrator may require Participant to (a) represent
that the shares of Stock are being acquired for investment and not resale and to
make such other representations as the Administrator shall deem necessary or
appropriate to qualify the issuance of the shares as exempt from the Securities
Act of 1933 and any other applicable securities laws, and (b) represent that
Participant shall not dispose of the shares of Stock in violation of the
Securities Act of 1933 or any other applicable securities laws.


As a further condition to the grant of any Option or the issuance of Stock to
Participant, Participant agrees to the following:


(a)           In the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the Common Stock underlying Awards, Participant will not, for
a period not to exceed 180 days from the prospectus, sell or contract to sell or
grant an option to buy or otherwise dispose of any Option granted to Participant
pursuant to the Plan or any of the underlying shares of Common Stock without the
prior written consent of the underwriter(s) or its representative(s).


(b)           In the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state’s securities or Blue Sky law limitations with respect thereto, the
Board of Directors of the Company shall have the right (i) to accelerate the
exercisability of any Option and the date on which such Option must be
exercised, provided that the Company gives Participant prior written notice of
such acceleration, and (ii) to cancel any Options or portions thereof which
Participant does not exercise prior to or contemporaneously with such public
offering.


(c)           In the event of a Change of Control, Participant will comply with
Rule 145 of the Securities Act of 1933 and any other restrictions imposed under
other applicable legal or accounting principles if Participant is an “affiliate”
(as defined in such applicable legal and accounting principles) at the time of
the transaction, and Participant will execute any documents necessary to ensure
compliance with such rules.


 
17

--------------------------------------------------------------------------------

 
 
The Company reserves the right to place a legend on any stock certificate issued
in connection with an Award pursuant to the Plan to assure compliance with this
Section 15.


SECTION 16.
AMENDMENT OF THE PLAN


The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 14, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant.  Notwithstanding the foregoing, no such revision
or amendment shall (i) materially increase the number of shares subject to the
Plan except as provided in Section 14 hereof, (ii) change the designation of the
class of employees eligible to receive Awards, (iii) decrease the price at which
Options may be granted, or (iv) materially increase the benefits accruing to
Participants under the Plan without the approval of the shareholders of the
Company if such approval is required for compliance with the requirements of any
applicable law or regulation.  Furthermore, the Plan may not, without the
approval of the shareholders, be amended in any manner that will cause incentive
stock options to fail to meet the requirements of Section 422 of the Internal
Revenue Code.


SECTION 17.
NO OBLIGATION TO EXERCISE OPTION


The granting of an Option shall impose no obligation upon the Participant to
exercise such Option.  Further, the granting of an Award hereunder shall not
impose upon the Company or any Affiliate any obligation to retain the
Participant in its employ for any period.


 
18

--------------------------------------------------------------------------------

 
 